DETAILED ACTION
Claims 1-19 were cancelled and claims 20-36 newly added in a preliminary amendment filed on 17 October 2019.  Claims 20-36 remain pending and are subject to an Election/Restriction Requirement. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 20-26, drawn to constructing an heating, ventilation, and air conditioning system (HVAC) system for a structure by defining and modifying zone groups based on a common element, classified in G06F 30/18.
II. Claims 27-29, drawn to constructing an HVAC system by defining interconnections between a plurality of HVAC components, identifying an additional HVAC component to be inserted into an interconnection, and identifying a candidate interconnection into which the additional HVAC component can be inserted, classified in G06F 2211/00.
III. Claims 30 and 31, drawn to designing an HVAC system by determining and displaying possible placement locations of a selected HVAC component using a rules-based engine, classified in F24F 11/62.
32, drawn to configuring an HVAC system by receiving an HVAC configuration and HVAC component from among a plurality of templates and determining a candidate position for the HVAC component within the HVAC system configuration, classified in G06F 2111/20.
V. Claims 33-36, drawn to configuring an HVAC system by determining whether 
a second HVAC zone group is mapped to a system configuration having the same 
properties as a changed HVAC configuration of the first zone, classified in G06F 2111/12.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination of Group I has separate utility such as without the specifics of constructing an HVAC system by defining interconnections between a plurality of HVAC components, identifying an additional HVAC component to be inserted into an interconnection, and identifying a candidate interconnection into which the additional HVAC component can be inserted of Group II.  Conversely, subcombination of Group II has separate utility such as without the specifics of constructing a heating, ventilation, and air conditioning system (HVAC) system for a structure by defining and modifying zone groups based on a common element of Group I.  See MPEP § 806.05(d).



Inventions I and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination of Group I has separate utility such as without the specifics of configuring an HVAC system by receiving an HVAC configuration and HVAC component from among a plurality of templates and determining a candidate position for the HVAC component within the HVAC system configuration of Group IV.  Conversely, subcombination of Group IV has separate utility such as without the specifics of constructing a heating, ventilation, and air conditioning system (HVAC) system for a structure by defining and modifying zone groups based on a common element of Group I.  See MPEP § 806.05(d).



Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination of Group II has separate utility such as without the specifics of designing an HVAC system by determining and displaying possible placement locations of a selected HVAC component using a rules-based engine of Group III.  Conversely, subcombination of Group III has separate utility such as without the specifics of constructing an HVAC system by defining interconnections between a plurality of HVAC components, identifying an additional HVAC component to be inserted into an interconnection, and identifying a candidate interconnection into which the additional HVAC component can be inserted of Group II.  See MPEP § 806.05(d).


Inventions II and V are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination of Group II has separate utility such as without the specifics of configuring an HVAC system by determining whether 
a second HVAC zone group is mapped to a system configuration having the same properties as a changed HVAC configuration of the first zone of Group V.  Conversely, subcombination of Group V has separate utility such as without the specifics of constructing an HVAC system by defining interconnections between a plurality of HVAC components, identifying an additional HVAC component to be inserted into an 

Inventions III and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination of Group III has separate utility such as without the specifics of configuring an HVAC system by receiving an HVAC configuration and HVAC component from among a plurality of templates and determining a candidate position for the HVAC component within the HVAC system configuration of Group IV.  Conversely, subcombination of Group IV has separate utility such as without the specifics of designing an HVAC system by determining and displaying possible placement locations of a selected HVAC component using a rules-based engine of Group III.  See MPEP § 806.05(d).

Inventions III and V are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination of Group III has separate utility such as without the specifics of configuring an HVAC system by determining whether a second HVAC zone group is mapped to a system configuration having the same properties as a changed HVAC configuration of the first zone of Group V.  Conversely, subcombination of Group V has separate utility such as without the specifics of designing an HVAC system by determining and displaying possible placement locations of a selected HVAC component using a rules-based engine of Group III.   See MPEP § 806.05(d).

Inventions IV and V are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination of Group IV has separate utility such as without the specifics of configuring an HVAC system by determining whether a second HVAC zone group is mapped to a system configuration having the same properties as a changed HVAC configuration of the first zone of Group V.  Conversely, subcombination of Group V has separate utility such as without the specifics of designing of configuring an HVAC system by receiving an HVAC configuration and HVAC component from among a plurality of templates and determining a candidate position for the HVAC component within the HVAC system configuration of Group IV.  See MPEP § 806.05(d).See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; and/or
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

A telephone call was made to Travis Iams (Reg. No. 66,362) on 29 April 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117